MEMORANDUM AND ORDER
CAHILL, District Judge.
This matter is before the Court on defendants’ motion to dismiss plaintiff’s complaint, pursuant to Fed.R.Civ.P. 12(b)(1) and (6). For the following reasons, this Court grants the defendants’ motion.
To date, plaintiff has previously filed at least three other Freedom of Information Privacy Act (FOIPA) suits. The present suit constitutes plaintiff’s fourth. All of plaintiff’s previously filed FOIPA suits were dismissed. His third FOIPA suit filed in the Middle District of Louisiana named the Department of Justice as defendant. In light of the above, plaintiff cannot maintain his present suit against the defendant. A plaintiff cannot continuously relitigate the same cause of action against the same defendant. See Vorbeck v. Whaley, 478 F.Supp. 1117, 1119 (E.D.Mo.1979), affd, 620 F.2d 191 (8th Cir.1980). A final judgment on the merits bars further litigation. See Brown v. Felsen, 442 U.S. 127, 99 S.Ct. 2205, 60 L.Ed.2d 767 (1979); Roach v. Teamsters Local Union No. 688, 595 F.2d 446, (8th Cir.1979). The dismissal of the plaintiff’s claim constituted an adjudication on the merits. See Bierman v. Tampa Elec. Co., 604 F.2d 929 (5th Cir.1979). Therefore, plaintiff’s present cause of action must be dismissed. Accordingly,
IT IS HEREBY ORDERED that the defendants’ motion to dismiss is GRANTED.
IT IS FURTHER ORDERED that plaintiff’s cause of action is DISMISSED WITH PREJUDICE.